Citation Nr: 1037220	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  05-00 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable initial rating for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1966 to January 2002, 
when he retired with more than 28 years of service

This appeal comes before the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.


FINDING OF FACT

The Veteran's service-connected hypertension is manifested by 
systolic blood pressure readings under 130 and diastolic blood 
pressure readings which are predominantly under 100, with 
continuous medication for control. 


CONCLUSION OF LAW

The criteria for an initial 10 percent disability rating, but no 
higher, for the Veteran's service-connected hypertension are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the notice requirements of the VCAA apply to all five elements 
of a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability, notice of the evidence required 
to substantiate a claim for service connection must include 
information that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 
(2006).    

In cases such as this, where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, supra; 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant 
bears the burden of demonstrating any prejudice from defective 
notice with respect to the downstream elements.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  That burden has not been met in 
this case.

In addition, the duty to assist the Veteran to develop the claim 
is fulfilled.  VA has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained and the Veteran has submitted 
service, VA, and private treatment records.  The Veteran was 
afforded a VA medical examination in November 2009.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record establishes the Veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the Veteran and the duty to 
assist the Veteran are met.

Rating

The Veteran is seeking a compensable rating for his service-
connected hypertension.  Disability ratings are assigned in 
accordance with the VA's Schedule for Rating Disabilities and are 
intended to represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4 (2009). 
 
The Veteran was granted service connection for this disability in 
a November 2004 rating decision, and he was initially awarded a 
noncompensable rating, which he has effectively appealed.  An 
appeal from an initial rating is a separate and distinct claim 
from a claim for an increased rating.  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (holding that "staged ratings are appropriate 
for an increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings"). 
 
The Veteran's service-connected hypertension is rated under 
Diagnostic Code 7101 (hypertensive vascular disease).  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992). 
 
Diagnostic Code 7101 is deemed by the Board to be the most 
appropriate code under which to rate the Veteran, primarily 
because it pertains specifically to the diagnosed disability in 
the Veteran's case (hypertension).  The Board can identify 
nothing in the evidence to suggest that another diagnostic code 
would be more appropriate, and the Veteran has not requested that 
another diagnostic code be used.  Accordingly, the Board 
concludes that the Veteran is appropriately rated under 
Diagnostic Code 7101. 
 
Under Diagnostic Code 7101, a 60 percent rating is warranted for 
diastolic pressure predominantly 130 or more; a 40 percent 
disability rating is warranted for diastolic pressure 
predominantly 120 or more; a 20 percent disability rating is 
warranted for diastolic pressure predominantly 110 or more or 
systolic pressure predominantly 200 or more; and a 10 percent 
disability rating is warranted for diastolic pressure 
predominantly 100 or more or systolic pressure predominantly 160 
or more; or minimum evaluation for an individual with a history 
of diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2009).  These criteria are disjunctive.  See Johnson 
v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" 
requirement must be met in order for an increased rating to be 
assigned); cf. Melson v. Derwinski, 1 Vet. App. 334 (1991) (use 
of the conjunctive "and" in a statutory provision meant that 
all of the conditions listed in the provision must be met). 
 
Treatment records from the 14th Military Group show blood 
pressure readings of 158/104 (worst reading in April 2002); 
130/80 (April 2002); 148/100 (October 2002); 139/95 (April 2003); 
136/87 (June 2003); 131/84 (March 2004); 138/86 (worst reading in 
August 2003); 128/88 (March 2006); 142/93 (October 2006); 134/85 
(May 2007); 118/79 (July 2007); 123/80 (November 2007); 122/80 
(December 2007); 123/86 (December 2007); 130/84 (March 2008); and 
128/31 (May 2008).  A March 2004 notation states that the Veteran 
has been on blood pressure medication for 1.5 to 2 years.  A 
September 2005 record notes that hypertension is long standing 
and home blood pressure readings are 132/80s.  

The Veteran attended a general VA examination in November 2001.  
He reported not being on any medications for his blood pressure.  
Blood pressure readings were 152/100 (right arm); 158/98 (left 
arm); 148/88 (repeat right arm).  He was diagnosed with 
hypertension and left ventricular hypertrophy with normal 
systolic function.

The Veteran attended a VA examination in December 2003.  He 
reported being on blood pressure medications for 1 to 1.5 years.  
Blood pressure readings were 150/90; 148/94 (sitting); 140/88 
(reclining).  Cardiac examination was normal.  He reported 
occasional chest pain.  The examiner diagnosed hypertension and 
atypical chest pain.

The Veteran attended a VA examination in November 2009.  The 
Veteran was presently taking hydrochlorothiasize, the dose of 
which had been increased in the last year or so.  He complained 
of occasional chest pain with associated diaphoresis.  He 
reported occasional ankle edema.  His blood pressure readings 
were 142/90 (right arm sitting), 144/90 (left arm sitting), 
148/92 (left arm standing).  Diagnostic testing showed no 
hypertrophy or enlarged heart.  He was diagnosed with mild 
essential hypertension with fair control and with atypical chest 
pain.  There was no finding of hypertensive cardiovascular 
disease.
 
The evidence shows that the Veteran's diastolic pressure is 
predominantly less than 100, except for three readings in April 
2002, October 2002, and November 2001.  Even in November 2001, 
three readings were done that day and only one had diastolic 
pressure over one hundred.  His systolic pressure is 
predominantly around 130, but not predominantly over 200.  

The evidence clearly shows that his hypertension requires 
continuous medication for control.  The Veteran began taking this 
medication sometime in early 2002, essentially at the time that 
service connection for hypertension became effective (January 
2002).  Thus, the Board finds that the evidence establishes that 
the Veteran's hypertension is manifested by systolic pressure 
predominantly at 130, and by his need for continuous medication 
for control.  A 10 percent rating is warranted under Diagnostic 
Code 7101.  The evidence does not establish, however, that his 
diastolic pressure is predominantly 110 or more, or that his 
systolic pressure is predominantly 200 or more.  Thus, the 
criteria are not met for a 20 percent rating. 
 
The evidence establishing that a 10 percent rating is warranted 
are essentially stable from the time of the initial grant of 
service connection to the present.  Thus, staged ratings under 
Fenderson are not warranted, since the grant of a 10 percent 
rating may be applied from the date of the initial grant of 
service connection.

The evidence does not raise any possibility that the industrial 
impairment due to the Veteran's service-connected hypertension is 
beyond a level consistent with the assigned schedular evaluation.  
In particular, the Veteran has not been hospitalized for 
treatment of his hypertension, has not been employed for many 
years, and has not raised any contention that his disability 
picture is unusual.  Therefore, the Board is not required to 
address whether the Veteran is entitled to an increased 
evaluation on an extraschedular basis during this period.  See 38 
C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 Vet. App. 88, 95 (1996).

The preponderance of the evidence is against an initial rating 
greater than 10 percent.  Because the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more favorable 
result.




ORDER

Entitlement to a 10 initial evaluation, but no more, for 
hypertension is granted.



____________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


